Title: From Thomas Jefferson to Martha Jefferson Randolph, 21 January 1800
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Jan. 21. 1800.

I wrote on the 13th. inst. to mr Randolph. I now inclose you a letter from your friend Mde. Salimberi. it came under cover to me. and without looking at the second cover, or suspecting it not for me, I broke the seal, a few words in the beginning shewed me it was not, & on looking at the back I found it was addressed to you.—M. Bureau-Pusy, the companion of la Fayette, with his family & Mde. Dupont arrived at N. York some time ago. Dupont, with his son (late consul) & family arrived there a few days ago. I have a letter from La Fayette in which he says he should sail for America in July, but as he also expressed a wish to see the event of our negociation I suppose he will not come till reconciliation is established by that. J. Randolph’s affair is not over. a rancorous report was made to the H. of R. yesterday by a committee. it would seem as if the army themselves were to hew down whoever shall propose to reduce them. the non-intercourse law is to be renewed, but whether only for the tobacco states, or for all, is a question. were it not for the prospect of it’s expiring by the effect of a treaty, our state would do better to drop the culture of tobo. altogether.—I am made happy by a letter from mr Eppes, recd two or three days ago & informing me that Maria was become a mother & was well. it was written the day after the event. these circumstances are balm to the painful sensations of this place. I look forward with hope to the moment when we are all to be reunited again. it is proposed that we shall adjourn about the middle of March; & as the proposition comes from the Eastern members it will probably prevail. there is really nothing to do but to authorize them to make up their deficit of 5. millions by borrowing at 8. or 10. per cent. my friend Govr. Rutledge of S. Carolina is dead. news is this moment recieved here of the death of Govr. Mifflin at Lancaster; and there is a rumor of the death of George the 3d. the great & antient house of Cuningham & Nesbitt of this place has stopped paiment. it is but the beginning of a great crush. no commerce was more deeply interested than our’s in the deposits at Hamburgh. indeed our commerce & navigation generally are in a state of prostration. I am anxious as you may suppose to hear from you, having heard nothing since I left home. I hope you all continue well, yet should be happier to know it. I inclose a little tale for Anne. to Ellen you must make big promises, which I know a bit of gingerbread will pay off. kiss them all for me. my affectionate salutations to mr Randolph & tender & unceasing love to yourself. Adieu my ever dear Martha affectionately.

Th: Jefferson

 